Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Rebollo López.
La controversia que plantea el presente recurso es si el Tribunal de Circuito de Apelaciones erró, o no, al mantener en vigor la paralización de las obras de construcción del proyecto conocido como el Superacueducto de la Costa Norte (en adelante el Superacueducto), que lleva a cabo la Autoridad de Acueductos y Alcantarillados (en adelante la A.A.A.) con el propósito de proveerle un servicio de exce-lencia a la región norte de nuestra isla, incluyendo al área metropolitana; paralización que tiene su génesis en la ex-pedición, por dicho foro judicial apelativo, del recurso de revisión que ante el mismo presentara la recurrida, Misión Industrial.
Incomprensiblemente, una mayoría de los integrantes de este Tribunal es del criterio que una determinación o actuación judicial, completa y totalmente errónea, pierde dicha característica si se aminora él impacto de la misma; esto es, entiende la mayoría que, si modifica dicha orden con el propósito de que la misma sea "medianamente” equi-vocada, no hay problema alguno.
Diferimos. Somos del criterio que, dados los hechos par-ticulares del presente caso, no procede ni la paralización total ordenada por el Tribunal de Circuito de Apelaciones ni la parcial que crea la mayoría en el día de hoy. El Tri*760bunal, al así actuar, está jugando y poniendo en serio riesgo el futuro y bienestar general de nuestro pueblo; ac-tuación judicial que no solamente es errónea, sino que la misma es caprichosa y carente de toda lógica y fundamento jurídico.
Ello en vista del hecho de que hay ausencia absoluta de evidencia demostrativa que justifique dicho remedio. Mi-sión Industrial no ha presentado —ni ante el foro adminis-trativo ni ante el foro judicial— “scintilla” alguna de evi-dencia de daños concretos al ambiente que justifiquen la paralización.
I
Constituye un hecho innegable que las reservas de aguas existentes en nuestra isla no son suficientes. No hay que ser un experto en la materia para poder darse cuenta de que ello se debe al aumento en el consumo de agua; aumento causado, de manera principal, por el crecimiento que ha experimentado nuestra población durante los últi-mos años y al hecho de que en aquel solar donde antes enclavaba una vivienda unifamiliar, ahora conviven un sinnúmero de familias en un edificio multipisos. Es por ello que las represas existentes rápidamente se vacían ante la demanda por agua, no importando la precipitación pluvial que ocurra.
Dicha situación obligó al Poder Ejecutivo a tomar acción al respecto. Se consideraron varias alternativas, predomi-nando el criterio de que la más viable era la del Superacue-ducto; la corrección de cuya decisión, dicho sea de paso, no es de nuestra incumbencia.
A esos efectos, la A.A.A. presentó ante la Junta de Pla-nificación una solicitud de consulta de ubicación para la construcción del Superacueducto. Luego de la celebración de vistas públicas, la Junta de Planificación aprobó la re-ferida consulta de ubicación.
No conforme con ello, el 27 de septiembre de 1996, Mi-sión Industrial de Puerto Rico, Inc., el Comité Defensores *761de la Salud de la Comunidad Río Arriba, Nilda Maldonado Medina, Conchita Cordero, María González, Salvador Rivera, María Olivero, César Torrera, Juan Vilella y el Co-mité en Defensa del Ambiente de Arecibo (en adelante Mi-sión Industrial) solicitaron la reconsideración de la resolución emitida por la Junta de Planificación aprobando la consulta de ubicación. Dicha solicitud fue denegada.
Acto seguido, Misión Industrial presentó ante el Tribunal de Circuito de Apelaciones (en adelante el T.C.A.) una solicitud de revisión de la aprobación por parte de la Junta de Planificación de la consulta de ubicación aludida. Poste-riormente, presentó una moción en auxilio de jurisdicción, solicitando la paralización de las obras de construcción del Superacueducto.
El T.C.A. celebró una vista oral a la cual comparecieron todas las partes. El 28 de febrero de 1997, notificada el 3 de marzo de 1997, el T.C.A. emitió una resolución mediante la cual acogió el recurso y ordenó la paralización de las obras de construcción del Superacueducto. Además, ordenó la elevación de los autos certificados del proceso administra-tivo y que se transcribieran las vistas evidenciarías cele-bradas ante la Junta de Planificación.
El viernes 7 de marzo de 1997, tanto la Junta de Plani-ficación como la A.A.A. recurrieron ante este Tribunal con sendas peticiones de certiorari. Ambas peticiones vinieron acompañadas de mociones en auxilio de jurisdicción. Soli-citan la revisión de la resolución recurrida y la revocación de la determinación del foro apelativo de expedir el auto de revisión o, en la alternativa, que emitamos una orden per-mitiendo la continuación de las obras, mientras el T.C.A. decide el recurso de revisión.
El 10 de marzo de 1997, este Tribunal emitió una reso-lución, mediante la cual se consolidaron ambos recursos. Se le concedió término a las partes para expresarse en torno a: (1) la adecuacidad de conceder un injunction pre-liminar autorizando la continuación de las obras de cons-trucción; (2) si el T.C.A. abusó de su discreción al expedir el auto de revisión y no emitir una orden autorizando la con-*762tinuación de las obras de construcción, mientras resolvía el recurso en sus méritos; (3) la aplicación de los criterios jurisprudenciales a tomarse en consideración para la con-cesión de un remedio extraordinario de la naturaleza de un injunction preliminar; (4) la posible concesión de remedios intermedios para mitigar parte de los daños y lograr un adecuado balance de los intereses involucrados, sin que ne-cesariamente se paralizaran totalmente las obras de cons-trucción, y (5) aquellos otros criterios que estimaran perti-nentes para que este Tribunal llegara a una conclusión informada sobre los méritos de los recursos.
Se señaló el caso para una vista oral, la cual se celebró el 14 de marzo 1997.
h-H HH
Misión Industrial alega, en síntesis y en lo pertinente, que la Junta de Planificación incurrió en graves violacio-nes de la Ley sobre Política Pública Ambiental,(1) al impar-tir su aprobación a la consulta de ubicación necesaria para la construcción del Superacueducto, sin que la declaración de impacto ambiental (en adelante la D.I.A.) que se pre-paró cumpliera con las exigencias que la Ley y el Regla-mento sobre Declaraciones de Impacto Ambiental Núm. 3106 de 4 de junio de 1984, Junta de Calidad Ambiental, disponen al respecto.(2)
Entre las “violaciones” aludidas por Misión Industrial, se señala que el Reglamento para el Aprovechamiento, Uso, Conservación y Administración de las Aguas de Puerto Rico de 28 de enero de 1993, Departamento de Re-cursos Naturales (en adelante el Reglamento de Aguas) exige que el Secretario del Departamento de Recursos Na-*763turales y Ambientales (en adelante el D.R.N.A.) prepare una D.I.A. en casos en que pueda afectarse el ambiente de una manera significativa. Alegan por tanto, que la A.A.A. erró al adjudicarse la prerrogativa de preparar dicha D.I.A., pues entendían que el D.R.N.A. era la agencia con la responsabilidad principal y el conocimiento especiali-zado relativo al recurso agua.
Por otra parte, Misión Industrial alega que no surge del expediente ante la Junta de Planificación que la resolución mediante la cual se aprobó la consulta de ubicación estu-viera condicionada o limitada a los permisos que en su día la A.A.A. debía obtener del D.R.N.A.; es decir, el permiso de construcción de toma de agua y posteriormente, el de franquicia. Indican que la referida resolución es, por tanto, ilegal pues pretende adjudicar lo relativo al uso y aprove-chamiento de cantidades significativas de agua, facultad que le corresponde evaluar y ejercitar al D.R.N.A.
Misión Industrial señala, además, que la Junta de Pla-nificación no tomó en consideración los impactos ambien-tales que el Superacueducto ocasionaría, violentando con ello las disposiciones de su propio reglamento y de la Ley sobre Política Pública Ambiental. Entienden, por tanto, que la Junta de Planificación no debió áprobar la consulta de ubicación debido a los impactos ambientales que ello ocasionaría. Se alega, además, en forma somera y carente de prueba, que la construcción del Superacueducto tendrá consecuencias adversas en los recursos naturales y en el ambiente.
M hH
A la luz de los errores señalados, resulta pertinente con-siderar la corrección del procedimiento seguido, hasta el momento, por la A.A.A. para la obtención de los permisos necesarios para la construcción del Superacueducto. Veamos.
La A.A.A. preparó una D.I.A. como parte del procedi-miento necesario para obtener los permisos para la cons-*764tracción del Superacueducto. Ello lo hizo de conformidad con la Sec. 5.1.1 del Reglamento sobre Declaraciones de Impacto Ambiental de la Junta de Calidad Ambiental, supra, pág. 16, la cual responsabiliza a “[l]a agencia propo-nente de un proyecto o acción ... por la preparación de la D.I.A. correspondiente, conforme a las Guías para la Pre-paración de [Declaración de Impacto Ambiental]”. (Enfasis suplido.)
Además, la Sec. 5.1.2 del mismo Reglamento, supra, pág. 16, especifica, en lo pertinente, que “[c]uando más de una agencia participe en la misma acción o en un grupo de acciones que estén directamente interrrelacionadas por su dependencia funcional o proximidad geográfica, se seleccio-nará entre ellas una agencia principal que asumirá la res-ponsabilidad de la preparación de una D.I.A.”. (Énfasis suplido.)
Conforme a lo anterior, y según lo requiere la Ley Núm. 9 de 18 de junio de 1970 (Ley sobre Política Pública Am-biental), 12 L.P.R.A. see. 1122 et seq., la A.A.A. efectiva-mente preparó la D.I.A. correspondiente y la sometió ante la Junta de Calidad Ambiental (en adelante la J.C.A.) para su aprobación. La misma, además, se circuló entre las agencias gubernamentales con competencia sobre el pro-yecto del Superacueducto. El 20 de mayo de 1996, notifi-cada el 23 de mayo del mismo año, la J.C.A. emitió una resolución aprobando la referida D.I.A., la cual posterior-mente advino final y firme.
Por otra parte, conforme al Reglamento para Procedi-mientos Adjudicativos de la Junta de Planificación, revi-sado, Núm. 5244 de 21 de marzo de 1995, Oficina del Go-bernador, la A.A.A. tenía que solicitar ante la Junta de Planificación una consulta de ubicación para el uso de los terrenos necesarios para la construcción del Super-acueducto. Conforme a ello, el 21 de junio de 1995, la A. A. A. presentó ante la Junta de Planificación dicha solici-tud y posteriormente, se celebraron las correspondientes vistas públicas. El 5 de julio de 1996 la Junta emitió una *765resolución mediante la cual, luego de analizar la solicitud a la luz de las leyes, los reglamentos y las normas de plani-ficación vigentes, determinó que era viable el desarrollo de los terrenos para el uso propuesto. Conforme a ello, aprobó la consulta de ubicación para el Superacueducto que se establecerá en los municipios de Arecibo, Barceloneta, Ma-natí, Vega Baja, Toa Alta, Toa Baja, Dorado y Bayamón.
Cabe señalar que la Sec. 7.01 del Reglamento para Pro-cedimientos Adjudicativos de la Junta de Planificación, supra, hace potestativa la radicación de una D.I.A. para con-ceder una consulta de ubicación. En su consideración de la solicitud de consulta de ubicación, la Junta de Planifica-ción solamente está obligada a cumplir con las disposicio-nes de la Ley Núm. 9 sobre Política Pública Ambiental, supra, en la medida en que debe “integrar y considerar las consideraciones [sic] ambientales y ecológicas en sus pro-cesos decisionales y en sus procesos administrativos, ... en estricta conformidad con la política pública anunciada ... en dicha le/’.
Por tanto, entendemos que la Junta de Planificación, en efecto, cumplió con dicho mandato al haber solicitado y to-mado incluso en consideración la D.I.A. preparada por la A.A.A. al momento de aprobar la consulta de ubicación, aun cuando, por ley, no estaba competida a solicitarla.
Por otra parte, el D.R.N.A. es la agencia encargada de velar y regular todo lo relativo a la utilización de los recur-sos naturales en Puerto Rico. 3 L.P.R.A. see. 153. Conforme a ello, se requiere que, previo al inicio de la construcción de una obra que conlleve el uso del recurso agua, se obtenga un permiso o aprobación del D.R.N.A.
Para ello, el Reglamento de Aguas establece un procedi-miento para la aprobación de la franquicia de agua, el cual, en síntesis y en lo pertinente, es el siguiente. En primer lugar, el proponente presenta su solicitud de franquicia y la solicitud de permiso para la construcción de toma de agua. Luego, el D.R.N.A. evalúa de manera preliminar la solicitud de franquicia y si esta evaluación es favorable, *766evalúa el permiso de construcción de toma de agua. En caso de concederse tal permiso, el tenedor construye la obra y rinde un informe de terminación de obra. Por úl-timo, el Secretario del D.R.N.A., una vez acepta el informe de terminación de obra, evalúa la solicitud de franquicia.(3)
Conforme a lo requerido por ley, la A.A.A. solicitó el per-miso de construcción de toma de agua en el Río Grande de Arecibo. El 18 de septiembre de 1996, el D.R.N.A. le con-cedió el permiso solicitado, sujeto a ocho (8) condiciones generales y a nueve (9) condiciones especiales. En el per-miso se especificó que el mismo quedaba sujeto a que se le diera cumplimiento a la Ley para la Conservación, el De-sarrollo y Uso de los Recursos de Agua de Puerto Rico (en adelante la Ley de Aguas,(4) la Ley sobre Política Pública Ambiental,(5) la Ley Orgánica del Departamento de Recur-sos Naturales y Ambientales(6) y a las condiciones especificadas. El D.R.N.A. enfatizó, en el permiso de cons-trucción de la toma de agua que expidió, que el incumpli-miento con cualquiera de tales disposiciones podría conlle-var la revocación del mismo.
Al examinar las condiciones generales y especiales im-puestas por el D.R.N.A. en el permiso que expidió, forzoza resulta la conclusión de que el D.R.N.A. ponderó, estudió y analizó los criterios establecidos en la See. 5.2 del Regla-mento de Aguas, ante, pág. 17, para la evaluación prelimi-nar de la solicitud de franquicia de agua.
A la luz de lo discutido anteriormente, somos del criterio que la A.A.A. estaba facultada para preparar la D.I.A., y que el D.R.N.A. hasta la fecha ha cumplido con todas las obligaciones que le imponen las leyes y los reglamentos pertinentes. Además, entendemos que la A.A.A. siguió el procedimiento prescrito por la Ley de Aguas, para la con-*767cesión del permiso de construcción de la toma de agua por parte del D.R.N.A. En resumen, prima facie no parece ha-ber mediado ilegalidad alguna.
IV
Como señaláramos anteriormente, el T.C.A. decidió ex-pedir el recurso de revisión presentado por Misión Industrial en el caso de epígrafe. Dicha expedición tuvo el efecto automático de paralizar las obras de construcción del Superacueducto. La A.A.A. y la Junta de Planificación ale-gan que tal actuación le está, causando cuantiosas pérdidas económicas al erario, razón por la cual entienden debemos ordenar la continuación de las mismas.
Por su parte, la posición de Misión Industrial ha sido la de que no se deben continuar dichas obras de construcción, por cuanto las mismas están causando serios daños am-bientales y ecológicos debido a que no se ha cumplido con los procedimientos y requisitos necesarios para obtener los permisos para la construcción del Superacueducto. Ello no obstante, ni en los escritos presentados ante nos, ni en la vista oral celebrada ante este Foro, han podido demostrar concretamente los daños alegados. Específicamente, Misión Industrial no ha podido demostrar —ni tan siquiera seña-lar— la naturaleza de los daños que está ocasionando la construcción de la obra, ni si los mismos son irreparables o temporales. Ello, vis á vis el impacto sobre el interés pú-blico que conlleva la actual paralización de las mismas y el interés del pueblo de Puerto Rico en satisfacer sus actuales y futuras demandas por el recurso de agua.
En la resolución que emitiéramos el 10 de marzo de 1997, se le ordenó a todas las partes expresarse, entre otras cosas, sobre la aplicación de los criterios jurispruden-ciales aludidos en P.R. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200 (1975), de modo que pudiéramos ponderar adecuadamente la posibilidad de ordenar el cese o la con-tinuación de las obras de construcción del Superacueducto.
Dichos criterios son los siguientes: “la naturaleza de los *768daños' que pueden ocasionárseles a las partes de conce-derse o denegarse el [remedio extraordinario]; su irrepara-bilidad o la existencia de un remedio adecuado en ley; la probabilidad de que la parte promovente prevalezca even-tualmente al resolverse el litigio en su fondo; la probabili-dad de que la causa se torne académica de no concederse el [remedio provisional] y, sobre todo, el posible impacto sobre el interés público del remedio que se solicita”. P.R. Telephone Co. v. Tribunal Superior, ante, pág. 202.
Las partes tenían que presentar prueba para demostrar sus alegaciones. Al día de hoy, luego de amplias oportuni-dades para expresarse, Misión Industrial no ha presentado ni ante el foro administrativo ni ante el foro judicial la evidencia necesaria para probar los daños que alega están sufriendo los recursos ambientales y ecológicos en el área bajo construcción.
En ausencia de prueba específica sobre daños concretos al medio ambiente y a la ecología, no procede la continua-ción de la paralización de las obras. Entendemos, además, que tampoco procede la impráctica e infundada solución acogida en el día de hoy por la mayoría de los integrantes de este Tribunal, la cual intenta lograr un “punto medio” para la solución temporal de esta controversia, al decretar la semiparalización de la construcción del Superacueducto. Dicha solución nos parece no sólo absurda, sino ridicula y muy costosa, además de que no soluciona en lo absoluto los reclamos de ninguna de las partes involucradas en el caso. Debe recordarse que la orden que es incorrecta; no deja de serlo por razón de que se reduzcan sus efectos a la mitad.
En situaciones como la de autos, corresponde clara-mente realizar un adecuado balance de intereses. Por una parte, es necesario considerar y constatar que las agencias administrativas con jurisdicción se atengan a las leyes, re-glamentos y procedimientos aplicables. Por otro lado, es menester considerar los impactos ambientales y ecológicos que las obras de construcción del Superacueducto pueden ocasionar. Sin embargo, todo esto debe sopesarse a su vez, con el interés de nuestra ciudadanía de contar con agua *769suficiente para su consumo personal, comercial y recreational, entre otros. No hay duda además, de que el agua es indispensable para el desarrollo poblacional, económico y de la infraestructura de nuestra isla.
Por otra parte, la mayoría también pierde de vista el hecho de que las agencias administrativas poseen una pe-ricia particular sobre los asuntos que el Estado les ha de-legado y que asimismo, sus decisiones gozan de una pre-sunción de corrección, razón por la cual los tribunales les deben una gran deferencia. Fuertes, Guillermety v. A.R.Pe. 130 D.P.R. 971 (1992); Viajes Gallardo v. Clavell, 131 D.P.R. 275 (1992). “Reiteradamente hemos sostenido que las conclusiones e interpretaciones de los organismos ad-ministrativos especializados merecen gran consideración y respeto y que su revisión judicial se limita a determinar si la agencia actuó arbitraria o ilegalmente o en forma tan irrazonable que su actuación constituyó un abuso de discreción”. Murphy Bernabé v. Tribunal Superior, 103 D.P.R. 692, 699 (1975); Reyes v. Junta Planificación, 79 D.P.R. 620 (1956).
A la luz de dichas normas de derecho administrativo, resulta forzoso concluir que, conforme los hechos que sur-gen del expediente y de la información que tenemos ante nos, la A.A.A. y la Junta de Planificación han seguido los procedimientos requeridos por ley para la obtención de los permisos necesarios para la construcción del Superacueducto. Las alegaciones de Misión Industrial no nos han convencido, ya que no han aportado prueba sus-tancial, indicativa de que el Gobierno incumplió su deber de seguir los procedimientos establecidos por ley.
En resumen, la presunción de legalidad y corrección no ha sido rebatida, al menos en esta etapa de los procedi-mientos, por Misión Industrial. Corresponde ahora al T.C.A. efectuar un estudio minucioso del análisis llevado a cabo por las diversas agencias administrativas involucra-das al evaluar los correspondientes permisos solicitados, para determinar si en efecto cumplieron su encomienda y utilizaron sabiamente la pericia que sobre el asunto *770poseen. Resultan totalmente improcedentes, sin embargo, tanto la paralización total como la parcial de las obras de construcción mientras se realiza ese examen por el foro judicial. El daño que le cause la mayoría a la ciudadanía puertorriqueña, al mantener la orden de paralización en vigor, aunque parcial, es uno por el cual tendrán que responder ante la historia.
— O —

 12 L.P.R.A. see. 1121 et seq.


 Entendemos que se está tratando de impugnar la D.I.A. por una vía colate-ral, puesto que el asunto que tenemos ante nuestra consideración es uno relativo a la validez de la consulta de ubicación. La resolución aprobando la Declaración de Im-pacto Ambiental se emitió el 20 de mayo de 1996 y la misma no fue objeto de revisión judicial.


 Véanse las Sees.: 5.2, 7.12, 8.7 y 8.8 para el Aprovechamiento, Uso, Conser-vación y Administración de las Aguas de Puerto Rico de 28 de enero de 1993, Depar-tamento de Recursos Naturales, págs. 17, 26 y 29.


 12 L.P.R.A. see. 1501 et seq.


 12 L.P.R.A. see. 1121 et seq.


 3 L.P.R.A. see. 151 et seq.